PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_01_EN.txt. 43

DISSENTING OPINION BY M. SCHÜCKING.

I, THE UNDERSIGNED, am also unable to concur in the
judgment of the Court, for the following reasons :

I. The right to free passage through the Kiel Canal, in my
opinion, undoubtedly assumes the form of a servitus juris
publici voluntuaria This conception, which for centuries
has proved extremely useful in international law, is, it is
true, at the present time the subject of controversy amongst
writers on international law, but its importance has in fact
been increased by the peace treaties following the World
War. For in these treaties many legal situations have been
created which can be placed in no other category than that
of servitudes of international law.

If the right in question is regarded as a servitude, impor-
tant consequences ensue with respect to the present case.

a) According to the teaching of writers on international
law, all treaties concerning servitudes must be interpreted
restrictively in the sense that the servitude, being an excep-
tional right resting upon the territory of a foreign State,
should limit as little as possible the sovereignty of that State.
According to a purely literal construction of Article 380, the
servitude is excluded from application only in cases where
ships are concerned which belong to nations themselves at war
with Germany. Serious doubts, however, arise as to whether
Germany, in order to safeguard her interests, when placed
in the position of a belligerent or neutral, should in fact,
under Article 380, lose the right to take special measures
as regards the canal, not provided for under Article 381,
para. 2, also as against ships belonging to States other than
her enemies. The canal is under the jurisdiction of Germany
and it has not been neutralised as the Suez Canal had been, nor
even ina still less complete form like the Panama Canal. Its use
has rather been internationalised, like that of the great inland
waterways. The right to take special measures in times of
war or neutrality has not been expressly renounced ; nor can
such renunciation be inferred from the fact that the Canal
44

is to be “maintained free and open.” The fact that the
right is granted in perpetuity does not in itself exclude
the possibility of regulating or even of temporarily suspend-
ing its exercise, and the essential words which were
used to provide for the neutralisation of the Suez Canal and
which were reproduced in the treaty relating to the Panama
Canal namely “in time of war as in time of peace”, do not
appear in Article 380. It is possible that a restrictive inter-
pretation of the treaty establishing the servitude may
infringe the purely literal meaning of Article 380, an interpre-
tation, that is to say, according to which in time of war and
neutrality the Reich, as possessing sovereignty over the
canal zone, is entitled to take such measures against shipping
as in normal times may not be taken by her under Article
380 and the following Articles. This interpretation, how-
ever, is imposed by two further considerations: In the first
place there is the fact that Article 381, para. 2 proves the
willingness of the victorious States to guarantee in normal
times the interests of the administration of the riparian State
even as against the right of free passage, a fact which makes
it possible to argue that when provision is made for these less
important interests, it is to be inferred that the more impor-
tant interests are also covered. In the second place there
is the circumstance that during the peace negotiations Ger-
many, with regard to the clearly inadequate provisions of
Article 380, made the express proposal “à conclure des
arrangements précis’, though, it is true, on condition of reci-
procity. Seeing that the victorious States did not accept
this suggestion, they must allow the principle of Roman
law “obscuritas pacti nocet et qui apertius loqui potwit”
to prevail against them.

b) Again, according to the teaching of writers on internatio-
nal law the States benefiting by the servitude are under the
obligation civiliter uti as regards the State under servitude.
The vital interests of the State under servitude must in all
circumstances be respected. From this standpoint the
benefiting Stategmust allow its rights at times to be tempora-
rily impaired. The vital interests of Germany at the moment
made it necessary for her to observe a strict and absolute
45

neutrality with regard to the war which was being waged
in the immediate vicinity of her frontiers. In this respect
the internal political situation of Germany at the time plays
no unimportant part. Already on several occasions the
transit of eastward bound trains loaded with munitions had
given rise in Germany, for instance at Giessen, Marburg and
Untertiirkheim, to local disturbances which it had not always
been possible for the police and Reichswehr to master. In
several localities the workers’ organisations had decided to
use force in order to stop the transit of war material. Similar
occurrences might also have taken place in the Kiel Canal
where, owing to the existence of locks and gates, a ship
could only pass with the assistance of German labour. It
is certain that the principle of respect for treaties requires
that the State which has accepted an obligation should not
lightly invoke internal difficulties as an excuse for disregard-
ing. external engagements. But the German Government
at that time was faced with quite exceptional difficulties
arising out of Germany’s internal political situation. If it
is possible to apply the doctrine of civiliter uit to a servitude
of international law, then the German Government, in
applying also to the Kiel Canal the prohibition against transit
of contraband, did so in order to safeguard its vital interests.
In doing this Germany did not allow a special right of necess-
ity to prevail over her contractual obligations ; she merely
made use of the natural limitations to which every servitude
is subjected.

II. Considerations ot another kind also justified Germany
in prohibiting, in spite of Article 380, the passage of the
“Wimbledon” through the Kiel Canal. One of the two belli-
gerent States — Russia — did not participate in the Versailles
Treaty ; in my opinion, Germany therefore remained under
an obligation to fulfil her duties as a neutral towards her.
In refutation of this contention, it has been asserted that
there is a general consensus of legal opinion to the effect
that when an artificial waterway connecting two open seas
has been permanently dedicated to the use of the whole
world, such waterway is assimilated to natural straits, in the
sense that the neutral riparian State can no longer be held
46

responsible either for the passage of ships belonging to belli-
gerents or, probably, for the passage of ships carrying muni-
tions, and this even when such dedication has taken place
only by means of a special agreement. The existence of such
a consensus of opinion, however, does not seem to me to be
sufficiently proved. The practice as regards the Suez and
Panama Canals is adduced as a basis for the opinion in ques-
tion. In refutation of this argument, it must once more be
stated that the legal situation of the Suez and Panama Ca-
nals is entirely different from that of the Kiel Canal, in that,
as regards the former Canals, neutralisation has taken place
in the sense of a general “Befriedung”’ (negative neutralisa-
tion) of the Canal Zone, whereas such a neutralisation is not
established by Article 380 as regards the Kiel Canal. Even
admitting that the Panama Canal is placed under the exclu-
sive control of the United States, it is nevertheless true that
the Hay-Pauncefote Treaty of November 18th, 1907, mentions
this general neutralisation and contains a number of provi-
sions in the same sense. In these circumstances it would
appear open to objection to apply de plano to the Kiel Canal
conceptions of international law which have been developed
in connection with the Suez and Panama Canals, when, as
has already been stated, the use only of this Canal has been
internationalised, a fact which undoubtedly tends rather
to create a resemblance between it and international inland
waterways.

In these circumstances it is in my opinion at all events ne-
cessary to answer the question whether the passage of the
“Wimbledon” was compatible with Germany’s duties as a
neutral towards Russia. The answer to this question must
for the following reasons be in the negative.

A close examination of the origin of Articles 2 and 7 of the
fifth Hague Convention of 1907 concerning the rights and
duties of Neutral Powers and persons in land warfare, and
of the application of these articles, during the World War,
in particular by Holland in her capacity as a neutral, shows
that the despatch of war material, even when not under
military control or escort, is to be considered as a convoy
in the sense of Article 2 of the Convention when it does not
47

take place as the result of a commercial transaction, but
when the belligerent himself assumes the double capacity
of consignor and consignee, no matter whether the transport
is effected by means of private ships. No neutral may tole-
rate the transit through its territory of such a convoy. It
follows that the German Reich had not the right to grant
the “Wimbledon” passage through the Kiel Canal seeing that
the munitions in question were despatched by a Polish Mission
in Salonika, were consigned to the Naval Base of the Polish State
in Danzig and were the property of that country ; moreover,
at that date a state of peace had not yet been reestablished.
As Holland, in the capacity of a neutral, rightly emphasised
in connection with the sand and gravel transport on the Rhine,
and having regard to the fact that one belligerent had in that
matter invoked the Rhine Navigation Act, neutral duties
must take precedence over any contractual obligations. Such
is also the doctrine of the writers on international law (see
Richard Kleen: Lois et usages de la neutralité. . Paris
1898. Vol I: pp. 223, 224). The violation of the duties of
a neutral no doubt constitutes an offence under international
law even when treaty obligations assumed towards third
States can be put forward in support of such an act. It
cannot have been the intention of the victorious States to
bind the Reich, by means of the Versailles Treaty, to commit
such offences as against third States. It would, moreover,
have been impossible to give effect to such an intention,
because a legally binding contractual obligation cannot be
undertaken to perform acts which would violate the rights of
third parties.

(Signed) WALTHER SCHÜCKING.
